Exhibit 4.1 GEOPETRO RESOURCES COMPANY 150 California Street, Suite 600 San Francisco, California 94111 UNIT SUBSCRIPTION AGREEMENT TO:GeoPetro Resources Company, a California corporation (the Corporation ) The undersigned (the Subscriber ) hereby irrevocably subscribes for and agrees to purchase from the Corporation units of the Corporation (the Units ) in the number set forth below at a subscription price of $0.10 per Unit. Each Unit shall consist of one (1) share of common stock of the Corporation (a Common Share ) and a one-half (1/2) Common Share purchase warrant of the Corporation (
